The opinion of the Court was delivered by
Sergeant, J.
It is contended by the defendant, that the conduct of the plaintiff after arriving at twenty-one, in retaining possession of the tract set out by the draft, and acting as its owner by receiving rents, making leases, cutting wood, and claiming possession, amounted to an acquiescence in the partition of 1822, which devested his title to the land devised: and cases have been cited to show what acts of an infant are void or voidable, and what conduct of his, after arriving at full age, amounts to a ratification of his acts. But the plaintiff was not in any way a party to the transaction, and therefore these authorities have no bearing on the case. The single question is, whether the acts of others, done during his minority, and without his participation, shall devest the plaintiff of a title secured to him by the will of his grandfather; and there seems to me to be hardly the shadow of a pretence for it. The conduct of the sons in undertaking to appropriate his property to one of themselves, and select for him in lieu of it a strip of ground inferior in. quality and situation, exhibits an utter disregard of his rights, if not a deliberate attempt to defraud. It would require, under such circumstances, a very clear and decided act on his part, made with a full knowledge of his rights, and freed from the influence his situation subjected him to, before he could be deemed to have assented to a substitution so injurious to his interests. Even in persons of full age, acts such as those given in evidence would not suffice to transfer the title to real estate. The property of an infant, if such an attempt could succeed, instead of being peculiarly protected by the law, would be constantly subject to invasion from the secret artifice or open attempts of others who might take a fancy to it. The sons had no right to intermeddle with this *161property, unless to preserve it for the benefit of the infant. The seizure of it was unjustifiable, and the title thereby acquired being tortious, nothing has occurred on the part of the plaintiff to give it solidity. No deed or writing has been executed by him transferring his estate in the land, he is not barred by lapse of time, nor has he been guilty of any collusion or laches, by which, in equity, his title would be postponed.
Judgment of the circuit court affirmed.